ORDER

This matter came before the Court on the Joint Petition for Placement on Inactive Status. Upon consideration of the said petition, it is this 25th day of June, 2003,
ORDERED, that the Respondent John W. Moyer, be and he is hereby placed on inactive status until further Order of this Court, and it is further
ORDERED, that the Clerk of this Court shall removed the name of John W. Moyer from the register of attorneys in this Court until further Order of this Court and shall certify that fact to the Client Protection Fund and the clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).